DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13; Species A (expansion body 100 – Figs. 1-5); and Species 3 (Figs. 24-25) in the reply filed on 11/08/2022 is acknowledged.  The traversal is on the ground(s) that no legal authority supports the position that claims defining a common category of invention and differing from one another in terms of claim scope are properly restrictable; and that all the claims can be examined without serious burden as a search associated with the non-elected invention and species would be substantially coextensive with the search associated with the elected invention and species.  This is not found persuasive because of the following.
Legal authority for supporting a species election for claims defining a common category of invention and differing from one another in terms of claim scope is well known and routine.  See, for example, MPEP 806+.  Further, as per MPEP 806.04(f), “Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.”  Species election is by definition directed to claims defining a common category of invention but that differ in scope.  
Applicant’s statement that the claims can be examined without serious burden as the search would be coextensive is not persuasive.  This is evidenced on its face by the differing classifications of the medical device versus the treatment method, as set forth in the restriction requirement.  Further, the search is not coextensive.  The method claims would require searching for treatment specifically directed to the atrial septum.  The apparatus can be used on any biological tissue and thus would necessitate searching treatment areas other than the atrial septum.  With respect to the species, they recite differing distinct and mutually exclusive structures and configurations – for example one recites an expandable skeleton/strut whereas another recites a flat plate.  These would necessitate differing keyword searches which would not overlap in scope.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2022.
Claims 5-7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/08/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  
Claim 1 recites “a maintenance treatment element disposed in each of the linear expansion portions and performing a predetermined maintenance treatment on biological tissue” and uses the nonce term “maintenance treatment element” and recites function without any sufficient structure for performing the claimed function.
Claim 12 recites “a conversion mechanism configured to convert a rotational operation of the operation dial into a forward movement and/or a backward movement of the pulling shaft”, which uses the nonce term “conversion mechanism” and recites function without any sufficient structure for performing the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0187875 A1 to He et al. (hereinafter “He”).
Regarding claim 1, He discloses (see abstract; Figs. 1-6A & 29A-31B; and [0028]-[0065] & [0152]-[0162]) a medical device (as shown in the Figures) comprising: a shaft portion (12); an expandable and contractible expansion body (28) disposed distal of the shaft portion (see Fig. 2), the expansion body including a plurality of linear expansion portions (filaments 34 including coatings as per [0046]) disposed at different positions in a circumferential direction of the shaft portion (see Fig. 5 and [0045]), each of the plurality of linear expansion portions including a concave portion recessed in a direction intersecting with an axial direction of the shaft portion (see [0047]-[0048] and Fig. 6A, the removal of insulation from filament 34, for example at the region indicated by #28 in Fig. 5, via the means discussed at [0047]-[0048] would result in a concave portion recessed in a direction intersecting with an axial direction of the shaft portion); and a maintenance treatment element (conductive portion 50, see Fig. 6A, which forms an electrode as per [0046], an electrode is disclosed by Applicant’s spec. at [0088] as a structure corresponding to the maintenance treatment element for performing the claimed function under 112(f)) disposed in each of the linear expansion portions and performing a predetermined maintenance treatment on biological tissue (e.g., ablation and/or mapping, see [0046]/[0048]), and wherein the maintenance treatment element is disposed in the concave portion (as discussed above, the exposed conductive portion 50 would be disposed in the concave portion formed by removing the insulated coating).
He further discloses (claim 2) wherein the expansion body includes a circulation portion allowing blood flow (see [0132]) via a through-hole formed in an atrial septum of a patient in a state where the concave portion is disposed in the through-hole (fully capable of providing a through-hole formed in an atrial septum of a patient in a state where the concave portion is disposed in the through-hole, such as shown in Figs. 29A-31B); (claim 3) wherein each of the plurality of linear expansion portions of the expansion body comprises a linear member being shaped in advance to form the concave portion when expanded to deform (see [0045]-[0050], removing a portion of the insulation and then expanding the wire to the expanded configuration would result in some deformation of the coating/wire at the outer most point when expanded forming the concave portion); (claim 4) wherein the concave portion of each of the plurality of linear expansion portions includes: a bottom portion (portion where no insulation exists as it is removed as per [0045]-[0050]); a distal side standing portion that is formed distal of the bottom portion in the axial direction and that rises in a direction intersecting with the axial direction from the bottom portion (at the intersection of where the insulation is removed and where it is not); and a proximal side standing portion that is formed proximal of the bottom portion and that rises in a direction intersecting with the axial direction from the bottom portion (at the opposing intersection of where the insulation is removed and where it is not), and the maintenance treatment element is disposed in the bottom portion (electrode exposed where insulation is removed) (see Figs. 6A and [0045]-[0050]); (claim 8) wherein the maintenance treatment element comprises an energy transmission element imparting energy to biological tissue (see [0046]/[0048]); (claim 9) a distal tip (20) having a tapered shape, the tapered shape of the distal tip having an outer shape becoming smaller toward a distal side (as shown in Fig. 5); and an opening portion at a distal end of the distal tip (as shown in Fig. 5), the opening portion configured to leading a guide wire to the distal side of the distal tip (see [0065]); (claim 10) wherein the shaft portion includes a storage sheath (33) configured to store the expansion body in a contracted state (see Fig. 4 and [0043]), an outer shaft (26) insertable through the storage sheath, an inner shaft (22) insertable through the outer shaft, and a pulling shaft ("mandrel", see [0042] and incorporation by reference of US 6178354) insertable through the inner shaft (see Figs. 4-5 and [0038]-[0044]); (claim 11) wherein the pulling shaft having a proximal side extending to a proximal side of a hand operation unit (14)  and a distal side extending to a distal side of the inner shaft, the distal end of the pulling shaft being connected to a distal portion of the expansion body, and wherein the pulling shaft is configured to be moved distally and proximally along the axial direction to expand and contract the plurality of linear expansion portions (see Figs. [0038]-[0042] and incorporation by reference of US 6178354, which discloses that the mandrel is connected to a handle on one end and to the device being manipulated/expanded on the other end at Col. 5, lines 15-25); and (claim 12) a hand operation unit (14) including a housing (as shown in Figs. 2-3), an operation dial disposed in the housing (see [0044], the three incorporated US patent documents all show an operation dial as a suitable control mechanism for controlling the sheaths), and a conversion mechanism configured to convert a rotational operation of the operation dial into a forward movement and/or a backward movement of the pulling shaft (see [0044], the three incorporated US patent documents all show an operation dial which converts rotational motion to linear motion, such as linear movement of the sheaths 24, 26, and 33 as per [0044], which would correspond under 112(f) to the disclosed structure at [0108], which is a rack and pinion converting rotation into linear movement - any structure which converts rotation into linear movement is considered an equivalent thereof).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771